DETAILED ACTION

This is a Non-Final action in response to the RCE and claims filed 05/16/22.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third and fourth securement clips (Claims 8-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites a “third securement clip” and “fourth securement clip” that are positioned on a bottom end of the first and second surface, which is new matter.  The Specification only states “in further embodiments, the clipboard includes a plurality of securement clips, with more than one clip on at least one side of the clipboard” (0009), and does provide any particular location of the additional clips (e.g. top and bottom, on each side).
Claims 9 and 16 recite a “third securement clip” and “fourth securement clip” that are positioned along a side of the first and second surface, which is new matter, for the same reasons detailed above.  Claims 10-15 depend from claim 9. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Irrgeher (US 4,451,519) in view of Small et al. (US 2012/0091308).
In respect to claims 1, 3, 7-8, and 14, Irrgeher disclose a double-sided clipboard comprising: a main body portion 1 (Fig. 1) comprising first and second surfaces, wherein the first surface (bottom) is a generally smooth writing surface and the second surface comprises a drawing guide (Fig. 2).  Irrgeher further disclose that the “drawing guide” may be used with a “edge holder” (e.g. clipboard) (Col. 3, 20-24), but do not disclose first and second securement clips on each surface (particular the flat bottom surface), however Small et al. teach  first and second securement clips 225 and 230 attached to the first and second surfaces, respectively, each configured to removably secure a drawing or writing material (Fig. 2); the securement clips securement clips “clamp paper simultaneously to both sides” (0004) which infers a spring bias.  Furthermore, a spring is displayed (but not labeled) Fig. 2, but regardless, a person of ordinary skill would further readily infer a traditional clipboard to include a spring bias. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide both surfaces of the clipboard taught in Irrgeher with securement clips in view of Small et al. to secure a paper on both sides of the clipboard (0002-0004 & 0009-0012).
In respect to the amended subject matter, Irrgeher explicitly states that the main body portion is “flexible plastic sheeting”, however, this does not contradict the new recitation of “rigid” (See arguments below).  Although a “flexible” plastic sheeting would be construed by one of ordinary skill in the art to have some rigidity, it would have furthermore been obvious to provide a plastic that is rigid but may be flexed under pressure (and thus “flexible”) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claims 4 and 5, Irregher further disclose that the raised and recessed areas are formed in a grid pattern to define lines for geometric shapes (Col. 2, 51-55; Fig. 1).
In respect to claim 6, Small et al. further teach that the first and second securement clips are spring biased against their respective surfaces.
In respect to claims 7-16, Irregher in view of Small et al. do not teach providing multiple clips on either side of the surfaces, however, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, the clips are exactly the same and form the same purpose.  Providing another clip on the same page to further retain a sheet of paper does not provide an unexpected result.

Claims 1-16 are rejected additionally under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2012/0091308) in view of Irrgeher (US 4,451,519). 
In respect to claims 1-3, Small et al. disclose a double-sided clipboard comprising: a main body portion 205 (inherently “rigid” as it serves as a “clipboard”) comprising first and second surfaces; and first and second securement clips 225 and 230 attached to the first and second surfaces, respectively, each configured to removably secure a drawing or writing material (Fig. 2); the securement clips securement clips “clamp paper simultaneously to both sides” (0004) which infers a spring bias.  Furthermore, a spring is displayed (but not labeled) Fig. 2, but regardless, a person of ordinary skill would further readily infer a traditional clipboard to include a spring bias.
Small et al. disclose that the first and second surfaces are generally smooth, and do not disclose the second surface comprising a “drawing guide” formed of raised and recessed areas for guiding a tip of an instrument, however, Irrgeher teaches a “drawing guide” formed of raised and recessed areas for guiding a tip of an instrument (Figs. 1-2). Furthermore, the “drawing guide” may be used with a “paper holder” (e.g. clipboard) (Col. 3, 20-24).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide surfaces of the main body (e.g. the second surface, or both surfaces) taught in Small et al. with the drawing guide taught in Irregher to provide a guide for drawings straight lines on a paper holder surface (as explicitly stated) (Col. 1, 30-39).
In respect to claims 4 and 5, Irregher further teach that the raised and recessed areas are formed in a grid pattern to define lines for geometric shapes (Col. 2, 51-55; Fig. 1).
In respect to claim 6, Small et al. further disclose that the first and second securement clips are spring biased against their respective surfaces.
In respect to claims 7-16, Small et al. in view of Irrgeher teach the claimed invention for the reasons stated above, but do not teach a plurality of securement clips attached to both the first and second side, however, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case there is no particular arrangement or orientation of the “plurality of clips”, only the existence of more clips, thus it is a mere duplication of parts having no unexpected result.

Response to Arguments

Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive.
The applicant’s arguments that Irrgeher fails to disclose a “rigid main body portion” are not persuasive.  The terms “rigid” and “flexible” are not mutually exclusive, but rather overlapping qualities on a sliding scale.  In fact, most plastic sheeting will have both properties i.e. a completely flexible plastic would fail under its own weight (similar to paper) and a completely rigid plastic could not be bent without great force. A PHOSITA will understand most plastics including “flexible plastics” will be somewhere in between, able to support their own weight without bending, but be capable of bending with an applied force.   Lastly, selection of many known plastics, including ones with rigidity but still being “flexible” under applied pressure are obvious to one of ordinary skill.
Arguments against particularly placements of a third and fourth securement clip are new matter as described in the 35 USC 112(a) above, however, mere duplication is obvious, and the duplication of identical clips for an identical purpose is not considered to provide any unexpected result.
	The previous rejection from the original Non-Final Rejection of Small in view of Irrgeher has been reinstated.    
	The arguments of impermissible hindsight reconstruction are not persuasive.  In the arguments the applicant refers to Small as the primary reference, and thus the original rejection which has been reinstated.  Contrary to the applicants own arguments of impermissible hindsight reconstruction, “Irrgeher suggests that the drawing guide be used in conjunction with a separate clipboard”.  The combination of the clipboard in Small and the drawing guide of Irregeher reads on the claims, whereas the drawing guide placed on a suitable clipboard (Small) imparts “the second surface compris[ing] a drawing guide”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637